Citation Nr: 1824836	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  12-15 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to March 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

This matter was previously remanded by the Board in September 2016 for additional development.  The Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).


FINDING OF FACT

The Veteran's GERD with hiatal hernia has not been productive of material weight loss or hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for GERD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.112, 4.114, Diagnostic Code 7346 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking a rating in excess of 30 percent for his service-connected GERD.  Following a review of the record, the Board finds that a higher rating is not warranted. 

The Board first notes that the Rating Schedule does not provide a specific diagnostic code for evaluation of GERD, so it has been evaluated as analogous to the hiatal hernia and the diagnostic criteria set forth under DC 7346.  The Board deems this an appropriate diagnostic code, as the Veteran has been diagnosed with both GERD and a related hiatal hernia.

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.118.  All symptoms attributed to the coexisting conditions being rated will be considered in assigning the rating, but the criteria under the applicable, predominant disability DC will determine the appropriate rating to be assigned.  See, e.g. Urban v. Shulkin, 29 Vet. App. 82 (2017).

Concerning weight loss, for purposes of evaluating conditions in § 4.114, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.  38 C.F.R. § 4.112. 

Concerning coexisting abdominal conditions, there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  38 C.F.R. § 4.113.

In this case, the Board finds that a rating higher than 30 percent is not warranted because, while the evidence shows persistently recurrent epigastric distress with pain, some vomiting, and a recent report of hematemesis, it does not show material weight loss, melena with moderate anemia, or severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346.

In this regard, VA examiners in March 2010 and January 2017 found no evidence of material weight loss, melena, moderate anemia, or other symptoms productive of severe impairment in health.  The March 2010 VA examiner also noted no hematemesis and, while the Veteran apparently reported mild hematemesis occurring four or more times per year during his January 2017 VA examination, the Board observes that he expressly denied it elsewhere during VA treatment, including in February 2014 and November 2013, and did not otherwise report it during treatment for GERD the month prior to the examination.  In fact, during that December 2016 VA treatment, he stated he "feels well" and had no complaints of vomiting, let alone vomiting blood.  Notably, those statements were made in the context of the Veteran admitting he was not following his anti-reflux regimen or taking his anti-reflux medications as described.  The Board also notes that, while the Veteran has been shown in the record to have mild anemia, it is unrelated to his GERD, as discussed by the March 2010 VA examiner.  Instead, the VA examiner noted and the record shows anemia associated with hereditary elliptocystosis.

Ongoing VA treatment notes are similarly negative for evidence of material weight loss, hematemesis, melena, moderate anemia, or symptoms productive of severe impairment of health.  As discussed, clinical records are silent for or otherwise show affirmative denials of hematemesis, as well as melena.  They also show that the Veteran generally denied vomiting in October 2016, April 2016, and January 2016, and even at such times that he did report intermittent, occasional, or nightly vomiting, such as in September 2015, May 2014, or November 2010, he did not report vomiting blood.  Treatment records further show findings of mild anemia, such as in April 2014 and, as discussed, the record does not show anemia related to GERD.

The clinical evidence is also negative for evidence of material weight loss associated with GERD, and otherwise notes the Veteran's weight to be relatively stable.  

In fact, when compared to the Veteran's weight prior to the onset of reflux in service in November 1979, or even compared to the Veteran's weight prior to filing his claim in November 2009, the evidence overall shows a weight gain, even in the setting of reports of worsening symptoms including vomiting and diarrhea.  In this regard, in service and even as recently as the early 2000s, the Veteran's weight fluctuated in the 140 and 150 pounds ranges, but below 160.  For example, in August 1979, his weight was 157 pounds, and prior to that, it was 150 pounds in November 1975.  More recently, his weight was 143 pounds in November 2000, 142 pounds in May 2008, and 151 pounds in January 2009.  However, after filing his informal claim in November 2009, his weight has been in the 160 and 170 pounds ranges.  For example, his weight was 178 pounds in April 2010, 165 pounds in December 2012, 164 pounds in October 2014 and September 2015, 167 pounds in January 2016, and 172 and 176 pounds in December 2016.  Thus, particularly when compared to his baseline weight prior to onset of symptoms in service, the evidence does not show material weight loss.

As a final matter, the evidence does not otherwise show that GERD symptoms are productive of severe impairment of health.  The Board finds points out that the Veteran has separately been service connected for a psychiatric disability that contemplates sleep impairment, and that any additional compensation for sleep impairment would amount to pyramiding.  See 38 C.F.R. § 4.14 (2017).  In any event, while the record shows that the Veteran has experienced pain, regurgitation, nausea, and occasional vomiting, in addition to sleep impairment caused by GERD symptoms, he has actively participated in his health care, has maintained employment throughout, including working two part-time jobs and at times up to six days a week, and was even promoted in December 2016.  He also cared for his mother in addition to working two jobs, as reported in September 2016, and participated in various leisure activities including fishing, art, bowling, attending flea markets with family and family functions, church, and planting flowers.  Indeed, he was described as well-nourished in September 2012, and in August 2016, the Veteran responded in the affirmative when prompted as to whether he was healthy and able to go to work.  And, as recently as December 2016, in furtherance of GERD treatment, the Veteran reported that he "feels well."  Thus, severe impairment in health is not shown.

In sum, the Board finds that the Veteran's impairment due to GERD symptoms is entirely consistent with the assigned 30 percent rating, and neither the signs and symptoms nor the level of disability required for a higher 60 percent rating are shown by the evidence of record. 

In light of the foregoing, even after resolving all reasonable doubt in the Veteran's favor where possible, a higher rating is denied.  As the evidence is not in equipoise, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The appeal is, therefore, denied.


ORDER

A disability rating in excess of 30 percent for GERD is denied.



____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


